Citation Nr: 0805359	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-37 926A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a decision issued in August 2007, the Board denied the 
veteran's claim for a TDIU and he appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  
In October 2007, VA's Office of General Counsel (OGC) filed 
an unopposed motion requesting that the Court vacate the 
Board's decision and remand the case for further development 
and readjudication.  The Court granted the motion in a 
November 2007 order and returned the case to the Board for 
compliance with the directives specified.  

The Board previously granted the veteran's motion to have 
this case advanced on its docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

Pursuant to the Court's order, because additional development 
is required, this case is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2007).  In this 
case, the veteran is service-connected for bilateral hearing 
loss, which is rated as 60 percent disabling.  He has no 
other service-connected disabilities.

In the October 2007 motion, the OGC argued that the Board's 
August 2007 decision relied on an inadequate VA examination 
and opinion.  The Board relied on the report of an April 2006 
VA examination in which the VA examiner opined:

[The veteran's] current hearing loss does not 
preclude him from obtaining or maintaining gainful 
employment.  Any one disability, such as hearing 
loss, should not render an individual 
unemployable.  

The OGC concluded that the April 2006 VA examiner did not 
adequately address the extent of functional and industrial 
impairment under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2007).  Furthermore, the OGC argued that the 
VA examiner provided an inadequate rationale for her opinion.

For these reasons, a remand is required so that the veteran 
can be scheduled for another VA examination.  38 U.S.C.A. § 
5103A(d) (2007).  The examiner should also be asked to render 
an opinion as to whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected hearing loss.  38 C.F.R. § 4.16.  
Functional impairment under the ordinary conditions of daily 
life should be considered, but age may not be considered as a 
factor in evaluating unemployability.  38 C.F.R. § 4.19 
(2007).
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.

The examiner should offer an opinion as to 
whether the veteran is incapable of 
securing and maintaining substantially 
gainful employment consistent with his 
education and occupational experience due 
his service-connected bilateral hearing 
loss.  In offering this opinion the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the veteran's service-connected 
disability, as distinguished from any 
nonservice-connected condition.  

The examiner must provide a rationale for 
the opinion regarding the veteran's 
employability that reflects consideration 
of the effect of the hearing loss on daily 
activities.

2. If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

